Citation Nr: 0942723	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for skin rash to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for bronchitis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and R. G. 

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1969 to August 1970, including service in Vietnam 
from June 1969 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In a statement in July 2006, the Veteran raised the claim of 
service connection for asbestosis, which is referred to the 
RO for appropriate action.

In August 2006, the Veteran appeared at a hearing before the 
Board.  The transcript of the hearing is in the Veteran's 
file. 

In a decision in April 2007, the Board denied the claims of 
service connection for left and right ear hearing loss and 
tinnitus and remanded the claims of service connection for 
posttraumatic stress disorder, a skin condition, and 
bronchitis for additional development. 

While on appeal, in a rating decision in August 2009, the RO 
granted service connection for posttraumatic stress disorder, 
and the claim is longer before the Board.  


REMAND

Under 38 U.S.C.A. § 7107(c), the Veterans Law Judge who 
conducted the hearing must participate in any decision made 
on the appeal. 

In August 2006, the Veteran appeared at a hearing before the 
Board.  Since the Veterans Law Judge, who conducted the 
hearing, is no longer at the Board, the Veteran was afforded 
the opportunity for another hearing. 



In a letter, dated in October 2009, the Veteran notified the 
Board that he desired another Board hearing by 
videoconference.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington for the following action:

Schedule the Veteran for a Board 
videoconference hearing.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


